Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9-10, 12, 15-16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4-7, 11, and 13-16 of U.S. Patent No. 11,203,509. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 4-7, 14-15, and 18 are included in and/or can be gleaned from Claims 1, 3, 11, and 13-14 of U.S. Patent No. 11,203,509.
	Specifically, it would have been obvious to one of ordinary skill in the art that the rotating member for a wrap dispenser comprising: a first portion defining an outer surface and an inner surface, the outer surface defining an outer diameter and the inner surface defining an inner diameter; a second portion defining an outer surface and an inner surface, the outer surface defining an outer diameter and the inner surface defining an inner diameter, wherein the inner diameter of the first portion is less than the inner diameter of the second portion, and wherein the outer diameter of the first portion is less than the outer diameter of the second portion; and a transition portion extending between the first portion and the second portion, the transition portion defining an inner surface, the inner surface defining an inner diameter, wherein the inner diameter of the transition portion tapers from the second portion to the first portion as set forth in Claim 1; the holding member, the holding member located radially outwardly of the first portion, the holding member located longitudinally between the upset and the second portion, the holding member having an inner surface and an outer surface as set forth in Claim 2; the wherein the holding member is configured to allow the holding member to rotate relative to the rotating member and to allow the holding member to frictionally engage the rotating member upon radially inward force applied to the holding member as set forth in Claim 3; the plurality of ribs extending radially inwardly from the second inner surface of the second portion as set forth in Claim 9 corresponds to the dispenser comprising: a rotating member including a first portion and a second portion, the first portion having an outer surface and a cylindrical inner surface defining a diameter, the second portion having an outer surface and a cylindrical inner surface defining a diameter, wherein the diameter of the cylindrical inner surface of the second portion is greater than the diameter of the cylindrical inner surface of the first portion, a plurality of ribs extending radially inwardly from the cylindrical inner surface of the second portion, each of the ribs defining a free radially inward edge; and a holding member located radially outwardly of the first portion, the holding member having an inner surface and an outer surface as set forth in Claim 1 of U.S. Patent No. 11,203,509; wherein the holding member is configured to allow the holding member to rotate relative to the rotating member and to allow the holding member to frictionally engage the rotating member upon radially inward force applied to the holding member as set forth in Claim 3 of U.S. Patent No. 11,203,509.
It would have further been obvious to one of ordinary skill in the art that the rotating member for a wrap dispenser comprising: a first portion defining a first inner surface, the first inner surface defining a first inner diameter; a second portion defining a second inner surface, the second inner surface defining a second inner diameter, wherein the first inner diameter is less than the second inner diameter; a transition portion extending between the first portion and the second portion, the transition portion defining a transition inner surface; and a plurality of ribs extending radially inward from the transition inner surface and the second inner surface, each of the ribs extending along a full length of the transition portion and a full length of the second portion as set forth in Claim 10; and the transition inner surface defines a conical inner surface, the conical inner surface defining an inner diameter that tapers from the second portion to the first portion as set forth in Claim 12; corresponds to the dispenser comprising: a rotating member including a first portion and a second portion, the first portion having an outer surface and a cylindrical inner surface defining a diameter, the second portion having an outer surface and a cylindrical inner surface defining a diameter, wherein the diameter of the cylindrical inner surface of the second portion is greater than the diameter of the cylindrical inner surface of the first portion, a plurality of ribs extending radially inwardly from the cylindrical inner surface of the second portion, each of the ribs defining a free radially inward edge; and a holding member located radially outwardly of the first portion, the holding member having an inner surface and an outer surface as set forth in Claim 1 of U.S. Patent No. 11,203,509; and, the rotating member includes a third portion (transition portion in the instant invention) located laterally between the first portion and the second portion, the third portion having a conical outer surface, and wherein each rib extends to an inner surface of the third portion as set forth in Claim 11 of U.S. Patent No. 11,203,509.
And, it would have been obvious to one of ordinary skill in the art that the rotating member for a wrap dispenser comprising: a first portion defining a first inner surface, the first inner surface defining a first inner diameter; a second portion defining a second inner surface, the second inner surface defining a second inner diameter, wherein the first inner diameter is less than the second inner diameter, the second inner surface further defining a smooth cylindrical portion; a transition portion extending between the first portion and the second portion, the transition portion defining a transition inner surface; and a plurality of ribs extending radially inward from the transition inner surface and the second inner surface, each of the ribs extending along a full length of the transition portion and along a partial length of the second portion, each of the ribs terminating at the smooth cylindrical portion of the second inner surface as set forth in Claim 15; the wherein each of the ribs has a radially inward edge, the radially inward edges defining a diameter equal to the first inner diameter of the first portion as set forth in Claim 16; and the transition outer surface defines a conical outer surface, the conical outer surface defining an outer diameter that tapers from the second portion to the first portion as set forth in Claim 19 corresponds to the dispenser comprising: a rotating member including a first portion having an outer surface and a cylindrical inner surface defining a diameter, a second portion having an outer surface and a cylindrical inner surface defining a diameter, the diameter of the cylindrical inner surface of the second portion is greater than the diameter of the cylindrical inner surface of the first portion, a third portion having a conical outer surface and an inner surface, a plurality of ribs extends radially inwardly from inner surfaces of the second and third portions; and a roll of wrap located radially outwardly of the outer surface of the second portion as set forth in Claim 13 of U.S. Patent No. 11,203,509; and the plurality of ribs has radially inward edges defining a diameter equal to the diameter of cylindrical inner surface of the first portion as set forth in Claim 14 of U.S. Patent No. 11,203,509.
Claims 10 and 15-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 9, 14-15, and 17 of copending Application No. 17/526,704. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art that Claims 1, 9, 14-15, and 17 are included in and/or can be gleaned from Claims 10 and 15-16 of copending Application No. 17/526,704.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Specifically, it would have been obvious to one of ordinary skill in the art that the the rotating member for a wrap dispenser comprising: a first portion defining a first inner surface, the first inner surface defining a first inner diameter; a second portion defining a second inner surface, the second inner surface defining a second inner diameter, wherein the first inner diameter is less than the second inner diameter; a transition portion extending between the first portion and the second portion, the transition portion defining a transition inner surface; and a plurality of ribs extending radially inward from the transition inner surface and the second inner surface, each of the ribs extending along a full length of the transition portion and a full length of the second portion as set forth in Claim 10 of Application No. 17/526,708; the rotating member for a wrap dispenser comprising: a first portion defining a first inner surface, the first inner surface defining a first inner diameter; a second portion defining a second inner surface, the second inner surface defining a second inner diameter, wherein the first inner diameter is less than the second inner diameter, the second inner surface further defining a smooth cylindrical portion; a transition portion extending between the first portion and the second portion, the transition portion defining a transition inner surface; and a plurality of ribs extending radially inward from the transition inner surface and the second inner surface, each of the ribs extending along a full length of the transition portion and along a partial length of the second portion, each of the ribs terminating at the smooth cylindrical portion of the second inner surface as set forth in Claim 15; and wherein each of the ribs has a radially inward edge, the radially inward edges defining a diameter equal to the first inner diameter of the first portion as set forth in Claim 16 of the instant invention corresponds to the rotating member for a wrap dispenser comprising: a first portion defining an outer surface and an inner surface, the outer surface defining an outer diameter and the inner surface defining an inner diameter; a second portion defining an outer surface and an inner surface, the outer surface defining an outer diameter and the inner surface defining an inner diameter, wherein the inner diameter of the first portion is less than the inner diameter of the second portion, and wherein the outer diameter of the first portion is less than the outer diameter of the second portion; and a transition portion extending between the first portion and the second portion, the transition portion defining an inner surface, the inner surface defining an inner diameter, wherein the inner diameter of the transition portion tapers from the second portion to the first portion as set forth in Claim 1 of copending Application No. 17/526,704; the holding member includes a radially outwardly extending flange at an end as set forth in Claim 9 of copending Application No. 17/526,704; the wrap dispenser comprising: a rotating member including a first portion having a first cylindrical inner surface defining a first inner diameter, a second portion having second cylindrical inner surface defining a second inner diameter, the second inner diameter greater than the first inner diameter, a transition portion disposed laterally between the first portion and the second portion and defining a conical inner surface, a plurality of ribs extending radially inwardly from the conical inner surface and the second cylindrical inner surface; 25Attorney Docket #: 66171-1651 a holding member located radially outwardly of the first portion, the holding member having an inner surface and an outer surface, wherein rotating member is rotatable relative to the holding member; and a roll of wrap located radially outwardly of an outer surface of the second portion as set forth in Claim 14 of copending Application No. 17/526,704; the each of the ribs defines a radially inward edge, the radially inward edges defining a diameter equal to the first inner diameter of the first portion as set forth in Claim 15 of copending Application No. 17/526,704; the first portion further defines an outer surface, and wherein the outer surface of the first portion defines a first outer diameter that is less than a second outer diameter defined by the outer surface of the second portion as set forth in Claim 17 of copending Application No. 17/526,704.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is vague and indefinite.  On line 1, the phrase “wherein the upset is circumferentially continuous” is unclear.   How can the upset be circumferentially continuous when Claim 1, lines 8-9, sets forth that there is a slot that extends longitudinally through the upset?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohn et al (U.S. Patent No. 7,937,915), hereinafter “Kohn”.
With respect to Claim 1, Kohn, Figures 1-5, teaches a rotating member for a wrap dispenser comprising: 
a first portion 50 defining a first outer surface and a first inner surface, the first inner surface defining a first inner diameter; 
a second portion 30 defining a second inner surface, the second inner surface defining a second inner diameter, wherein the first inner diameter is less than the second inner diameter; and 
an upset 18 (see Figure 3 on page 11 of this Office Action) protruding radially outwardly from the first outer surface of the first portion, the upset oriented distal to the second portion, wherein a slot (see Figure 3 on page 11 of this Office Action) extends longitudinally through the upset to allow the upset to flex radially inward.  
[AltContent: textbox (2nd Portion)][AltContent: arrow][AltContent: textbox (1st Portion)][AltContent: arrow][AltContent: textbox (Slot)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Upset)][AltContent: arrow][AltContent: textbox (Upset)]			
    PNG
    media_image1.png
    771
    207
    media_image1.png
    Greyscale

With respect to Claim 2, Kohn further teaches a holding member 20, the holding member located radially outwardly of the first portion, the holding member located longitudinally between the upset and the second portion, the holding member having an inner surface and an outer surface.  
With respect to Claim 3, Kohn further teaches wherein the holding member 20 is configured to allow the holding member to rotate relative to the rotating member and to allow the holding member to frictionally engage the rotating member upon radially inward force applied to the holding member.  
With respect to Claim 8, Kohn further teaches wherein the slot further extends at least partially along a length of the first portion.  
Allowable Subject Matter
Claims 4-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654